J. SKELLY WRIGHT,
Circuit Judge, dissenting:
Though I sympathize with the desire of the majority of the panel to avoid deciding this case on the confused record before us, I cannot concur in today’s decision to dismiss this appeal as moot. The majority’s finding of mootness permits the Bureau of Alcohol, Tobacco, and Firearms (BATF) to evade legitimate challenges to its purported authority to rescind health and consumer-protection regulations.
*70We originally were to have reviewed a decision of the District Court in Center for Science in the Public Interest v. Dep’t of the Treasury, Memorandum Order in D.D.C. Civil Action No. 82-610 (Feb. 8, 1983). In that decision the trial judge evaluated a 1981 rule promulgated by BATF that rescinded regulations mandating ingredient labeling of all alcoholic beverages. See T.D. ATF-94, 46 Fed.Reg. 55093 (1981). BATF had promulgated the regulations requiring labeling a year earlier. See T.D. ATF-66, 45 Fed.Reg. 40538 (1980).
Concerned about the millions of reported allergic reactions to ingredients in alcoholic beverages (including some deaths), Center for Science in the Public Interest (CSPI) challenged the 1981 rescinding rule, T.D. ATF-94, on grounds that it comported with neither the substantive mandates of BATF’s enabling statute, the Federal Alcohol Administration Act (FAAA), 27 U.S.C. § 201 et seq. (1976 & Supp. V 1981), nor the reasoned decisionmaking requirements of Section 10 of the Administrative Procedure Act (APA), 5 U.S.C. § 706 (1982). The trial judge agreed; he invalidated the 1981 rescinding rule, T.D. ATF-94, and ordered reinstatement of the 1980 rule requiring labeling, T.D. ATF-66. BATF complied with this order and reissued the labeling rule. See 48 Fed.Reg. 10309 (1983).
BATF then appealed the District Court’s decision to this court, and, while appeal was pending, instituted a new rulemaking proceeding on June 27, 1983, to reexamine the question of ingredient labeling in light of the District Court’s decision. See 48 Fed. Reg. 27782 (1983). After notice and comment rulemaking, BATF promulgated a new rescinding rule on October 6, 1983. T.D. ATF-150, 48 Fed.Reg. 45549 (1983). The new rule was in substance virtually identical to T.D. ATF-94, the 1981 rescinding rule that the District Court had invalidated. The new rule eliminated all labeling requirements save one; it required labels to disclose the use of Yellow Dye No. 5. Perhaps the most significant alteration came not in the rule itself but in the statement of basis and purpose accompanying the rule. BATF explained its rationale for rescission in much greater detail than it had in 1981.
The new rule fell like a bombshell into this litigation. BATF promulgated the rule on October 6th, three weeks before oral argument was scheduled to take place, and simultaneously made a motion before this court to dismiss the case as moot. The mootness argument was straightforward. CSPI had challenged, and the trial court had invalidated, T.D. ATF-94. The new rule, T.D. ATF-150, superseded T.D. ATF-94. Thus, BATF argued, the rule challenged below was a dead letter and the case should be dismissed as moot. Unfortunately, the issue was not so simple. Nearly identical to T.D. ATF-94, the new rule raised several of the same issues as had its superseded predecessor. For example, the new rule presented the identical question of whether rescission violated the statutory mandates of the FAAA. As a result of this confusion of issues, and the short time the parties had to sort through the changed circumstances that the new rule occasioned, oral argument amounted to something less than a focused and orderly consideration of the decisive issues.
Now that the dust has settled somewhat, it is apparent that this case should not be dismissed as moot even though BATF’s decision to promulgate a new rule pending appeal was not necessarily improper. See Action on Smoking and Health v. CAB, 713 F.2d 795 (D.C.Cir.1983) (implicitly approving the possibility of action like that BATF took in this case). We have recognized in other contexts that “intervening changes made by the executive or legislative branches, and particularly by administrative agencies exercising their discretion to improve government programs, may alter the course of litigation midstream.” Gray Panthers v. Schweiker, 716 F.2d 23, 33 (D.C.Cir.1983). That an agency may properly conduct new rulemaking to supersede a regulation under challenge in the courts does not, however, compel the conclusion that challenges to regulations are necessarily rendered moot when an agency promulgates rules or regulations that supersede those being challenged. ■ General principles underlying the *71mootness doctrine, and precedent giving effect to these principles in the context of review of administrative action, preclude such a simple resolution.
The mootness doctrine springs from the language in Article III of the United States Constitution that limits federal court jurisdiction to “cases” or “controversies.” This case or controversy limit mandates that questions be “presented in an adversary context and in a form historically viewed as capable of resolution through the judicial process.” Flast v. Cohen, 392 U.S. 83, 95, 88 S.Ct. 1942, 1950, 20 L.Ed.2d 947 (1968). Circumstances sometimes shift during the course of a litigation in a way that calls into question whether a concrete dispute between the parties exists any longer. Not every change in circumstance, however, will so erode the adversarial context as to require dismissal. In deciding whether changed circumstances have rendered a case moot, the appropriate question is whether a live controversy between adverse parties still exists at the time the court reviews the case. Franks v. Bowman Const. Corp., 424 U.S. 747, 755, 96 S.Ct. 1251, 1259, 47 L.Ed.2d 444 (1976). In the context of review of agency action, the case law establishes that a sufficiently live controversy may remain in a case even after an agency regulation, order, or practice initially giving rise to the case is no longer in effect. Southern Pacific Terminal Co. v. ICC, 219 U.S. 498, 515, 31 S.Ct. 279, 283, 55 L.Ed. 310 (1911); Associated Third Class Mail Users v. U.S. Postal Service, 662 F.2d 767, 770 (D.C.Cir.1980); Nader v. Volpe, 475 F.2d 916, 917 (D.C.Cir.1973); Big Rivers Electric Corp. v. EPA, 523 F.2d 16, 19 (6th Cir.1975), cert. denied, 425 U.S. 934, 96 S.Ct. 1663, 48 L.Ed.2d 175 (1976); Environmental Defense Fund, Inc. v. Gorsuch, 713 F.2d 802, 810-811 (D.C.Cir.1983).
These cases recognize that certain administrative actions will by their nature or implementation be too short in duration to permit judicial review of their propriety, yet will raise important legal questions that need to be resolved in order to settle the authority of the agency to take similar actions in the future. Such a situation can occur when an agency action is by its terms limited in duration, e.g., Southern Pacific Terminal Co. v. ICC, supra; Delta Airlines, Inc. v. CAB, 674 F.2d 1 (D.C.Cir.1981), when an agency voluntarily ceases a challenged action, e.g., Environmental Defense Fund, Inc. v. Gorsuch, supra, or when, as in the' present controversy, new agency regulations supersede challenged regulations, e.g., Associated Third Class Mail Users v. U.S. Postal Service, supra; Big Rivers Electric Corp. v. EPA, supra. In such situations courts find Article Ill’s requirement of a live controversy met if a reasonable expectation exists that the same complaining party will be subject to the same action again. See Murphy v. Hunt, 455 U.S. 478, 102 S.Ct. 1181, 71 L.Ed.2d 353 (1982); cf. County of Los Angeles v. Davis, 440 U.S. 625, 631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979) (a case is dismissable as moot if it can be said with assurance that there is no reasonable expectation that the alleged violation will recur). These situations present live controversies because the party affected by prior regulation has a definite stake in preventing adverse effects from similar actions in the future, while the agency has a distinct and abiding interest in vindicating its authority to undertake such actions. Controversies in these situations are, moreover, concrete; they arise from the likely repetition of a particular set of circumstances, not from hypothesis or abstraction. Most importantly, review in these situations is necessary to ensure that an agency’s authority to undertake the challenged actions can be put to the test. See Nader v. Volpe, supra, 475 F.2d at 917 (“to dismiss cases challenging the legality of such exemptions [to safety regulations] simply because the exemption had been withdrawn or had expired would prevent courts from ever deciding the important question of whether or not the Secretary has authority to issue such exemptions”).
BATF’s promulgation of the new rule, T.D. ATF-150, has left this reviewing court in a somewhat difficult position. The 1981 rescinding rule that CSPI challenged, T.D. ATF-94, is now technically a dead letter. *72Yet the new rule is in substance identical to the superseded rule. These conflicting pulls make the proper disposition of this appeal a difficult matter. On the one hand, we cannot proceed to review BATF’s action under Section 10 of the APA to ensure that the agency has considered all relevant factors, made a rational administrative choice given the record before it, and explained its choice adequately. See Telocator Network of America v. FGC, 691 F.2d 525, 537 (D.C. Cir.1982). Such review of the 1981 rescinding rule, T.D. ATF-94, would be pointless because that rule and its accompanying statement of basis and purpose have been superseded. Such review of the 1983 rescinding rule, T.D. ATF-150, would be premature; the new rule is based on a new administrative record not before this court on appeal, and the parties have had no opportunity to brief the issue. On the other hand, the issues of substantive violation of the FAAA are squarely presented. One of CSPI’s challenges to the 1981 rule, T.D. ATF-94, was that the rescission of the ingredient labeling requirement violated the FAAA because that statute mandates ingredient labeling. The identical issue arises with respect to the new rule, T.D. ATF-150. If the FAAA does mandate labeling, then the new rule, which again rescinds labeling requirements, violates the statute in exactly the same manner as the old rule would have.1 No amount of additional explanation in the statement of basis and purpose can save the new rule on this point.
The condition of the case thus does not admit of complete resolution by this court on appeal. And dismissal of this case as moot will not technically deprive CSPI of the opportunity to challenge the new rescinding rule, T.D. ATF-150, on both procedural and substantive grounds. Nonetheless, a decision to dismiss this case as moot is inappropriate for two reasons. First, a finding of mootness sanctions BATF’s effort to evade judicial review of the issue of its statutory authority. Since the mootness doctrine is particularly sensitive to the need to ensure that an agency’s authority to take action can be put to the test, and since the issue of BATF’s statutory authority to rescind the labeling rule is presented to us in a concrete adversarial context, review of that issue is appropriate. Second, a dismissal of the entire case would amount to an enormous waste of judicial resources.
Evasion of Review. A finding of mootness permits BATF to evade this challenge to its authority to rescind labeling rules, and in effect sanctions any similar future evasions BATF might seek to undertake. When CSPI or any other potential plaintiff challenges T.D. ATF-150 in the future, BATF can simply repeat the tactic that it has already used once in this case: issue a new rule that differs from the superseded rule only in some cosmetic aspect. If T.D. ATF-150 had differed substantially from T.D. ATF-94, this would have been a different case. We would not necessarily have the issue of BATF’s statutory authority to rescind re-presented so starkly to us by the new rule, and we would have less reason to view BATF’s hasty 1983 rulemaking as an endeavor to preempt appellate review of an unfavorable decision at the trial level. But the near total congruence of the old and new rules, and the timing of the new rule’s promulgation, preclude taking a charitable view of BATF’s action, and should force us to review T.D. ATF-150 to decide whether it comports with the mandates of the FAAA.
Review of the statutory issue is fully consistent with the general principles of the mootness doctrine as those principles have been applied in the administrative context. The issue presents itself to us in a genuine adversarial context and in a form historical*73ly viewed as capable of resolution through the judicial process. See Flast v. Cohen, supra, 392 U.S. at 94-95, 88 S.Ct. at 1949-1950. The adversarial vigor of the parties is beyond question. CSPI faces more than the potential of again being subjected to the superseded agency regulation; the precise statutory violation alleged in the earlier regulation has already recurred to CSPI’s detriment. On the other side, BATF certainly has a stake in vindicating its authority under the FAAA to rescind labeling rules.2 And the issue is posed in a concrete form susceptible of judicial resolution. The court must decide whether a specific decision to rescind labeling rules embodied in T.D. ATF-150 violates the statutory mandates of the FAAA. The parties have briefed and argued the issue fully.3
Most importantly, resolution of the issue in this proceeding may well be imperative to ensure that some forum exists for CSPI to challenge BATF’s statutory authority to rescind labeling regulations. See Nader v. Volpe, supra, 475 F.2d at 917. The fact that a new regulation, theoretically susceptible to CSPI’s future challenge, is now on the books should not alter the analysis. Though most cases approving judicial review of a superseded agency action have done so during a hiatus between regulations, see Southern Pacific Terminal Co. v. ICC, supra, 219 U.S. at 515, 31 S.Ct. at 283, courts have on numerous occasions reviewed the statutory authority of an agency to promulgate a rule even when that rule had been superseded by a new rule. E.g., Big Rivers Electric Corp. v. EPA, supra, 523 *74F.2d at 19; Associated Third Class Mail Users v. U.S. Postal Service, supra, 662 F.2d at 770.
In Associated Third Class Mail Users a panel of this court (Bazelon, Robinson, and MacKinnon, JJ) faced a situation analogous to that of the present case. Plaintiffs had challenged certain postal rates on the ground that they had not been promulgated in compliance with the requisite procedures established in the by-laws of the Board of Governors of the Postal Service. During the litigation the Board of Governors amended its by-laws in a way that validated the procedures by which the challenged rates were promulgated. Even after that change, however, there remained an issue in the case. Plaintiff had claimed that the initial procedures in the by-laws of the Board of Governors violated that Board’s enabling statute. When the challenged procedures were superseded they were replaced with a new set of procedures that raised the identical statutory issue. Although the procedures challenged originally were a dead letter at the time of appellate review, the court went on to decide the statutory issue as it pertained to the new superseding regulations. 662 F.2d at 770-771. The considerations militating in favor of review in the present controversy are even stronger than those in the postal rate case. That case contained no suggestion that the Postal Service would seek to evade .review of its new by-laws, whereas BATF’s past actions indicate that it may well continue to endeavor to evade review on the issue of its statutory authority.
Judicial Economy. The trial court in this case has already spent a considerable amount of time mastering the intricacies of the FAAA, the complex record before BATF, and the possible justifications for rescission of the labeling requirement. Given the near identity of legal and scientific issues that the old rule, T.D. ATF-94, and the new rule, T.D. ATF-150, raise, a decision to dismiss this case as moot and send CSPI back to the starting block would amount to a remarkable waste of judicial resources. A new trial court would have to duplicate the extensive efforts of the court below, assuming CSPI has the resources to renew its challenge. All this repeated effort would, moreover, take place under the shadow of the possibility that BATF might seek to evade an adverse judgment again, should one appear on the horizon. In light of these facts, a decision to vacate and remand with instructions to dismiss as moot is simply not a sensible resolution to this controversy.
Instead, this court should decide the statutory issue on the record before us. Adverse parties have fully briefed and argued this concrete issue, and no constitutional or prudential concerns weigh against our deciding it. If we decide that the FAAA does indeed mandate ingredient labeling, we must invalidate the 1983 rescinding rule, T.D. ATF—150. If we decide that the FAAA does not mandate labeling, we should remand the case to the District Court for a decision on the issue of whether the new rule comports with the reasoned decisionmaking requirements of Section 10 of the APA. Given the near identity of the old and new rescinding rules, and the great effort the trial court has already expended in understanding the issues, the trial court will be in a position readily to make an informed judgment on the question of compliance with Section 10’s requirements.
Though this court is of course reluctant to assume anything less than the utmost integrity on the part of an administrative agency, BATF’s action in this case should give us pause. The virtual congruence of the old and new rules, and the timing of the promulgation of the new rule, give strong indication that BATF was seeking primarily not to “improve government programs” but to preempt a possible affirmance of a lower court decision adverse to it. By dismissing this case as moot, the court has permitted BATF to evade review of its statutory authority to rescind a health regulation that the FAAA may mandate. More ominously, the court sanctions a practice that will permit agencies to evade similar challenges to their authority in the future. No constitutional or prudential considerations preclude this court from deciding the issue of *75BATF’s statutory authority to rescind the labeling requirement. In fact, mootness principles are particularly solicitous of such challenges to an agency’s authority to act. We should therefore decide this issue. .
I respectfully dissent.

. The majority opinion asserts that T.D. ATF-150 does not present the issue “whether the Treasury Department [BATF] was required to promulgate an ingredient label regulation under the Federal Alcohol Administration Act.” Majority Opinion at 1164 n. 2. This is plainly wrong. If the FAAA mandates labeling, then the rescission in T.D. ATF-150 violates the Act in exactly the same manner as did T.D. ATF-94. The issue whether ingredient labeling is statutorily mandated is, of course, central to resolution of any challenge to T.D. ATF-150, as it was to T.D. ATF-94.


. The majority opinion stresses that BATF appealed only the portion of the District Court’s opinion reinstating the ingredient labeling rule, T.D. ATF-66. Majority Opinion at 1164-1165. Even if this characterization is correct, BATF’s appeal on this issue still raises the question whether FAAA mandates ingredient labeling. As BATF recognized in its brief, the District Court’s decision to order reinstatement of the labeling rule, and not merely to remand to BATF after invalidating T.D. ATF-94, strongly implies that the District Court thought labeling to be statutorily required. Accordingly, BATF fully argued this point in its brief. See brief for federal appellants at 14—17.


. In an exhaustive final footnote the majority opinion lays bare its particular objections to this dissent. In essence the majority argues that the “cases” or “controversies” requirement of Article III of the Constitution precludes review in this case because the challenged rule has been superseded, and the “capable of repetition yet evading review” justiciability doctrine—which the majority labels an “exception to the general rule of mootness” and a “judicial gloss on a constitutional requirement,” Majority Opinion at 1167 n. 6—does not apply here. This argument is somewhat opaque. If, as the majority appears to say, the Constitution forbids review of a superseded rule, then the courts are not free to carve any “exception” to this constitutional prohibition. Thus, the majority’s argument would—its declamations to the contrary notwithstanding—preclude all review of superseded rules. In light of the frequency of judicial review of superseded rules, the implications of the majority’s position are untenable. In deciding whether Article Ill’s requirements are met, the court must make a particularized and pragmatic inquiry into whether the case before it is sufficiently adverse and concrete. In some situations challenges to superseded rules will satisfy these requirements.
It must also be noted that the majority misconstrues the purpose of the “capable of repetition yet evading review” doctrine. The doctrine is not meant “to prevent a party interested in preserving a lower court judgment from defeating judicial review.” Majority Opinion at 1167-1168 n. 6. None of this circuit’s leading cases applying the doctrine have mentioned such a rationale. Rather, courts review to ensure that an agency’s authority to act may be tested. See Environmental Defense Fund, Inc. v. Gorsuch, 713 F.2d 802, 809-811 (D.C.Cir.1983). Indeed, in many cases involving direct statutory review there is no lower court opinion to preserve. In such cases a party aggrieved by a short-term agency order challenges the order in this court. See, e.g., Delta Airlines, Inc. v. CAB, 674 F.2d 1, 4. (D.C.Cir.1981).
Two additional points need to be made. First, despite the majority’s characterization of the statutory authority issue as a “sidelight,” review of either T.D. ATF-94 or T.D. ATF-150 could not be responsibly undertaken without resolving the statutory authority issue. See note 1 supra. Second, the majority’s claim that “the Center is not adversely affected by this Court’s decision holding this case moot,” see Majority Opinion at 1168 n. 6, is true only in the most arid and formalistic sense. Though the rule CSPI initially challenged is now a dead letter, a new rule with the identical substantive effect is in place. Indeed, unless we are to view CSPI as a most quixotic plaintiff, the vigor with which it has contested the claim of mootness attests to the adverse effect of the majority’s decision.